DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDS filed 3/10/2021 has been considered by the Examiner.

Claim Objections

Claims 1, 3- are objected to because of the following informalities:  
a.	As to claim 1, the limitation “morerequests” (l. 5) is read as more requests, the limitation “request” (l. 8) is read as requests.
b.	As to claims 3 and 12, none of the acronyms are defined in the claim language
c.	As to claim 4, the limitation “request” (l. 3) is read as requests.
d.	As to claims 5 and 14, the limitation “IP address” (ll. 2-3) lacks an article and the acronym JSON is not defined.
e.	As to claims 6-8, the limitation “token” (l. 2) is read as tokens, the limitation “request” (l. 3) is read as requests, the limitation “response” (l. 5) is read as responses, and the acronym PII is not defined.
f.	As to claim 9, the acronyms are not defined.
g.	As to claim 10, the limitation “theprocessor” (l. 6) is read as the processor, the limitation “request” (l. 12) is read as requests, and the limitation “correspondingmicroservices” (l. 15) is read as corresponding microservices.
h. 	As to claim 12, the acronyms are not defined.
i.	As to claim 13, the limitation “request” (l. 2) is read as requests.
j. 	As to claims 15-17, the limitation “token” (l. 2) is read as tokens, the limitation “response” (l. 5) lacks an article, and PII is not defined.
k.	As to claim 18, json is not defined.
l.	As to claim 19, the acronyms are not defined.
m.	As to claim 20, the limitation “theone” (l. 2) is read as the one and the limitaitons “request” (l. 3) is read as requests
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8, 13-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 4 and 13, it is not clear from the claim language how the classification of the requests is conducted. What makes a microservice request secure or non-secure?

As to claims 5, 14, and 18, they contain the trademark/trade name Java.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a token and, accordingly, the identification/description is indefinite.

As to claims 6-8 and 15-17, the limitation “the secured microservice request” in lines 3 and 5 of each claim lacks antecedent basis. The second limitation of each claim involving the searching of a geo storage system is deemed non-functional descriptive material by the Examiner. The searching limitation does not affect the claimed invention in anyway. The corresponding key is not used for anything in the claims. The claimed invention is not changed if the searching is omitted.

As to claim 18, the claim language assumes that there are “tags” associated with “the information”, but does not define the tags, how to interpret the tags, or how the tags are associated with the information. The ambiguity of the claim language makes it impossible to properly search the limitations.

As to claim 20, it is not clear from the claim language what constitutes “non-secured requests”. There is no definition of the “keys associated with the data” which makes the claim unsearchable. It is not clear if the database of the last line is for “non-secured microservices” or non-secured microservices requests. The ambiguity of the claim language makes it impossible to properly search the limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2019/0109830 to McFarland et al. (hereinafter McFarland) in view of .


As to claims 1 and 10 as best understood, McFarland teaches:
a.	Receiving, through an Application Programming Interface (API), one or more requests from a user for accessing one or more microservices (an administrator of the Healthcare Professional System (HCP) requests patient record, for example) (McFarland, [0055-0056]).
b.	Detecting, through a detector, information associated with the one or more requests, wherein the information is detected through predefined rules (identifying the patient from the patient records request) (McFarland, [0042]).
McFarland does not explicitly recite a route propagator. However, in an analogous art, Fregly teaches:
c.	Issuing, through a route propagator, an authentication token for each of the one or more requests based on the detecting, wherein the authentication token stores information detected by the detector (authentication token is generated and includes a location claim (PII)). (Fregly, [0058]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the requesting of sensitive data of McFarland with the inclusion of information (PII) in the authentication token of Fregly in order to preserve the privacy of system users as suggested by Fregly (Fregly, [0001-0002]).
McFarland as modified further teaches:
d.	Routing, through the route propagator, the one or more requests according to the authentication token towards one or more corresponding microservices of the one or more microservices (authentication token provided to the proper service) (Fregly, [0058]).

As to claims 2 and 11 as best understood, McFarland as modified teaches the information comprises at least one or a Personally Identifiable Information (PII) or Electronic Protected Health Information (ePHI) data (identifying the patient from the patient records request (both PII and ePHI)) (McFarland, [0042]).

As to claims 3 and 12 as best understood, McFarland as modified teaches the information comprises at least one of URLs or operations associated with one of a REST communication request, HTTP communication request, AMQP communication request, or MQTT communication request (HTTPS request (McFarland, [0043] and Fregly, claim 17).

As to claims 4 and 13 as best understood, McFarland as modified teaches classifying, the one or more requests as one of a secured microservice request or a non-secured microservice request based on the detecting and issuing the authentication token for the secured microservice request (all communications are over HTTPS (secure communication channel)) (McFarland, [0028]).

As to claims 5 and 14 as best understood, McFarland as modified teaches the authentication token comprises a JSON Web Token (JWT) authentication token, or a token issued according to IP address associated with the one or more requests (invention can operate in a JSON environment) (Fregly, [0008]).

	As to claims 6-8 and 15-17 as best understood, McFarland as modified teaches:
	a.	Storing, each of the authentication token and the information in a geo storage system for each of the secured microservice requests (virtual RDAP service receives token) (Fregly, [0060] and fig. 7).
	b.	Search, through a search facilitator, PII data across geo specifications stored in the geo storage system for generating responses for the secured microservice request, wherein the geo specifications comprise a corresponding key and a value for the key identifying the PII data (location verification device routes the token based on the location information) (Fregly, [0060] and fig. 7).

As to claims 9 and 19 as best understood, McFarland as modified teaches the one or more microservices comprise one of a PII microservice or ePHI microservice (patient medical records are requested) (McFarland, [0034]).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/
Primary Examiner, Art Unit 2419